PER CURIAM: *
Etienne Konan seeks appointment of counsel in this appeal of his conviction for making materially false statements before a grand jury. The district court denied *399appointment of counsel on the basis that Konan’s notice of appeal was not timely.
A district court may grant a defendant an additional 30 days in which to file a notice of appeal upon a showing of excusable neglect or good cause. See Fed. R.App. P. 4(b)(4). Because Konan’s pro se notice of appeal was filed within this 30-day period, we construe it as a motion for a finding on excusable neglect or good cause. See United States v. Golding, 739 F.2d 183, 184 (5th Cir.1984).
Accordingly, the case is remanded to the district court for a finding under Fed. RApp. P. 4(b)(4). Id. Upon making the finding, the district court shall promptly return the case to this court for dismissal or further proceedings, as may be appropriate.
REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.